Citation Nr: 0424061	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-15 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for costochondritis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1990 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that granted an increased 
evaluation for the veteran's service-connected 
costochondritis, to 10 percent disabling, effective March 26, 
2002.  The veteran disagreed with this decision in November 
2002.  A statement of the case was issued to the veteran and 
her service representative in April 2003, and the veteran 
perfected a timely appeal when she filed a substantive appeal 
(VA Form 9) in May 2003.  In a supplemental statement of the 
case issued to the veteran and her service representative in 
January 2004, the RO concluded that no change was warranted 
in the 10 percent evaluation assigned to the veteran's 
service-connected costochondritis.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's costochondritis is manifested by subjective 
complaints of atypical chest pain and tenderness to palpation 
along the left costochondral margins of the chest wall.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for costochondritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5099-5024 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran and her service 
representative of the evidence needed to substantiate her 
claim of entitlement to a disability rating in excess of 10 
percent for costochondritis.  In a letter dated in May 2002, 
prior to the adjudication of the currently appealed claim, 
the veteran and her service representative were informed of 
VA's obligations to notify and assist claimants under the 
VCAA, and they were notified of what records VA would attempt 
to obtain on her behalf, what records the veteran was 
expected to provide in support of her claim, and of the need 
to advise VA of or submit any additional information or 
evidence that she wanted considered.  See Pelegrini, supra.  
The veteran and her service representative also were provided 
with a copy of the appealed rating decision, a statement of 
the case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding her claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Thus, the Board observes that 
all of the aforementioned correspondence informed the veteran 
of the evidence she was responsible for submitting and what 
evidence VA would obtain in order to substantiate her claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA and private medical records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to a disability rating in excess of 10 percent 
for costochondritis poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

A review of the veteran's treatment records from March 2001 
to June 2002 indicates that the veteran reported to the 
emergency room at a private hospital in July 2001 complaining 
of chest pain in the center of her chest without significant 
radiation or shortness of breath.  The veteran stated that 
she had been able to sleep some at night, although the chest 
pain bothered her at night as well.  She also reported no 
history of similar symptoms and stated that she had not 
strained, hurt herself, or lifted anything heavy in the 
previous week.  Physical examination of the veteran revealed 
that her lungs were clear to auscultation bilaterally, her 
upper extremities had a good range of motion and good 
strength without any evidence of "heaviness" as described 
by the veteran.  The emergency room physician noted that 
there was "no reproducible component that was the exact same 
as her previous chest pain."  Chest x-rays showed that the 
lungs were clear.  The veteran's electrocardiogram was 
normal.  The assessment was most likely non-cardiac chest 
pain, and the veteran was discharged from the emergency room 
for further outpatient treatment.

Later that same day, on private outpatient examination in 
July 2001, the veteran complained of continuous mid-sternal 
to left shoulder chest discomfort that radiated to the left 
arm.  Physical examination of the veteran revealed that her 
lungs were clear.  The assessment included atypical chest 
pain.

Later in July 2001, the veteran reported for private clinical 
follow-up complaining of chest pain that was sharp and 
shooting in nature and located on the left anterior chest 
with radiation up in to the left shoulder.  The veteran 
stated that her current job required some heavy lifting but 
she did not recall injuring her chest at all.  She also 
reported a medical history that included costochondritis.  
Physical examination of the veteran revealed that her lungs 
were clear to auscultation bilaterally and examination of the 
chest wall revealed tenderness to palpation along the left 
costochondral margins.  The assessment was left-sided 
costochondritis.

On private outpatient treatment in October 2001, the veteran 
complained of some chest discomfort that was no worse than 
before.  Physical examination of the veteran revealed that 
her lungs were clear.  The impressions included stable 
atypical chest pain.

On VA outpatient consultation in December 2001, the veteran 
complained of chest pain.  She stated that an outside stress 
test had been done and it had been determined that she had 
costochondritis.  

In a lay statement received at the RO in May 2002, L.C. 
stated that she had worked with the veteran for 2 years at a 
public charter elementary school.  While employed, the 
veteran had experienced "problems lifting heavy items needed 
in her work.  She was carrying computers to and from 
different classrooms and began having chest pains."  The 
veteran also experienced "excruciating pain going down her 
left arm and ... was having shortness of breath."  Ever since 
this incident, L.C. stated that the veteran had been unable 
to lift anything heavy.  L.C. also noted that, after being 
laid off from her job at the elementary school, the veteran 
had found employment elsewhere.

On VA (fee-based) examination in June 2002, which also 
evaluated her asthma condition,  the veteran complained of 
constant excruciating chest pain with shortness of breath and 
an inability to lift anything over two pounds.  The veteran 
also stated that she had been diagnosed with costochondritis 
in 1992 and had experienced symptoms of costochondritis since 
that time.  She stated further that she slept almost upright 
at night due to her shortness of breath and reported 
experiencing increased shortness of breath when exercising or 
walking.  "My chest pains have been going on for a long 
time, and [have] increased in frequency of attacks."  She 
reported that her chest pain often required bed rest for up 
to two weeks at a time.  Physical examination of the veteran 
revealed that she was in no distress and was breathing 
normally through her nose.   Her lungs expanded well, there 
were no signs of any restrictive lung disease, and there was 
no evidence on examination of the chest for costochondritis.  
X-rays showed clear lung fields.  The radiologist's 
impression was a normal chest.  The examiner concluded that 
there was no pathology to render a diagnosis of 
costochondritis.

The veteran disputed the results of her VA (fee-based) 
examination in her November 2002 Notice of Disagreement.  
Specifically, she contended that her costochondritis was so 
disabling that it required bed rest for 2 weeks or more.  She 
also stated that the examiner had not, in fact, examined her 
for her complaints of worsening service-connected 
costochondritis.  Finally, she requested a higher disability 
evaluation for her service-connected costochondritis.

In a statement received at the RO in January 2003, the 
veteran stated that her service-connected costochondritis had 
interfered with her ability to maintain gainful employment 
"because of the heavy lifting or lifting of less than five 
pounds."  The veteran also stated, "I have chest pains 
often along with a bulge that sticks out in my chest when 
touched."  

In a statement on her substantive appeal (VA Form 9), 
received at the RO in May 2003, the veteran stated that her 
costochondritis had caused an inflammation of the cartilage 
around the ribs attached to the breastbone, leading to 
numerous attacks, and stated that she was taking no 
medication for this condition because of her numerous 
medication allergies.  She again disputed the results of her 
June 2002 VA (fee-based) examination and contended that she 
had a "bulge" in her chest that appeared during an 
"attack" and resulted in excruciating pain for weeks after 
an attack.  

The veteran submitted two lay statements in support of her 
claim in December 2003.  In her lay statement, C.M.B. stated 
that she had known the veteran for 15 years and she had not 
had any problems with her chest prior to entering active 
service.  C.M.B. stated that, following service, the veteran 
had experienced chest pain that was incapacitating and 
required bed rest.  In his lay statement, O.C.M. stated that 
he had known the veteran for more than 10 years.  Since her 
separation from service, the veteran had complained to O.C.M. 
of sharp chest pain, difficulty breathing, and an inability 
to lift heavy objects.  

VA outpatient treatment records dating from February 2002 
through March 2004 noted a history of costochondritis, but 
revealed no findings or treatment related to this disorder.  
Specifically, in January 2003 she complained of a cough that 
made her head and chest hurt, but no assessment of 
costochondritis was made.  In March 2003 the veteran reported 
a history of costochondritis, and stated that this condition 
and her feet were the cause of her unemployment.  No 
complaints or findings of costochondritis were reported on 
physical examination.  In July 2003 she presented to a 
different VA facility because she did not feel that her 
provider listened to her.  A comprehensive evaluation was 
conducted, during which the veteran had no complaints, and 
there were no findings, of costochondritis.  An August 2003 
neurological consultation noted a history of costochondritis, 
among multiple other conditions.  No objective findings 
related to costochondritis were noted.  Clinical impression 
was of a woman "with headaches that are likely migraines 
with extensive medicine allergies and chronic chest pain and 
anxiety attacks.  For this reason I would avoid 
vasoconstricting agents."  

Analysis

The veteran and her service representative essentially 
contend on appeal that her service-connected costochondritis 
is more disabling than currently evaluated.

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  
Additionally, as in this case, a hyphenated Diagnostic Code 
may be used in order to more accurately describe the service-
connected disability based on its residuals.  38 C.F.R. 
§ 4.27 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's service-connected costochondritis is 
evaluated as 10 percent disabling by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5099-5024 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Diagnostic Code 5024 provides that tenosynovitis (or 
inflammation of a tendon) will be rated on limitation of 
motion of the affected parts, as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5024 (2003).  

Degenerative arthritis is evaluated under Diagnostic Code 
5003 on the basis of limitation of motion for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).  

In addition to Diagnostic Code 5024, the RO also considered 
the applicability of 38 C.F.R. § 4.71a, Diagnostic Code 5297 
pertaining to removal of the ribs.  Where there is one rib 
removed, or two or more ribs resected without regeneration, a 
10 percent rating is warranted.  Higher evaluations are 
warranted based on removal of the ribs, to a maximum rating 
of 50 percent for removal of more than six ribs.  As the 
evidence fails to show resection or removal of the ribs, the 
Board agrees with the RO that the most appropriate diagnostic 
code by analogy is Diagnostic Code 5024.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for costochondritis.  Here, the RO awarded a 10 
percent evaluation to compensate the veteran for her 
complaints of pain as analogous to "painful motion."

Under Diagnostic Code 5024, a higher rating of 20 percent is 
warranted for  x-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  However, the 
veteran's costochondritis does not represent disability 
involving two or more major joints or two or more minor joint 
groups to permit a higher evaluation.  

More importantly, other than the complaint of chest wall 
tenderness in July 2001, the evidence is completely silent 
for any objective evidence of costochondritis, to include 
objective indicators to support her complaints of 
"constant" and "excruciating pain" as noted on the June 
2002 VA examination. The examiner at that time noted that she 
did not appear to be in distress, and found no objective 
pathology to render a diagnosis.  Chest x-ray at that time 
revealed no skeletal changes.  Likewise, other than passing 
complaints of chest pain in December 2001 and in August 2003 
for which no examination, treatment or recommendation was 
provided, her VA outpatient treatment records show no 
complaints, findings, or treatment for costochondritis.  The 
Board finds the VA examination and VA treatment records 
essentially noting passing complaints of chest pain twice 
during a period from December 2001 through March 2004 
probative evidence as to the severity of her disorder.  
Specifically, although the veteran has reported constant 
excruciating pain requiring two weeks of bed rest at a time, 
there is simply no objective medical evidence of record to 
support such a contention.  

The Board notes that the veteran has submitted lay statements 
as to the severity of her condition, but these are entitled 
to less weight than the medical evidence covering the time 
period in question.  The veteran reports to the VA clinic on 
a regular basis, often complaining of other orthopedic 
problems; thus, it is unlikely that the veteran would neglect 
to seek some type of treatment for constant excruciating 
pain, or frequent flare-ups of costochondritis such that she 
requires two weeks of bed rest at a time.  Moreover, there is 
no indication that the veteran has ever been prescribed bed 
rest for her condition.  In fact, during the follow-up to her 
emergency room visit in July 2001, she was advised to take 
Tylenol and to avoid heavy lifting for ten days.  No 
recommendation of bed rest was made.

The Board acknowledges the veteran's contention that the June 
2002 examination was inadequate.  However, the Board finds 
this examination to be adequate, especially since it is 
consistent with all of the other evidence contained in the 
record, including her emergency room report from July 2001.  
During that emergency room visit, the examiners were unable 
to reproduce her chest pain, and there was no mention of any 
objective finding, including a "bulge" in the chest, to 
support her complaint.  Even without considering the June 
2002 examination report, the lack of any objective findings 
or treatment from December 2001 to March 2004 warrants a 
conclusion that the veteran is not entitled to an evaluation 
greater that the one currently assigned.  In summary, the 
Board finds that the veteran's subjective complaints of pain 
are adequately compensated by the 10 percent rating assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5024 (2003).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected costochondritis 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected costochondritis interferes markedly with employment 
(i.e., beyond that contemplated in the assigned rating), 
warrants frequent periods of hospitalization, or otherwise 
renders impractical the application of the regular schedular 
standards.  The Board acknowledges the lay statements in the 
record of this claim concerning the alleged impact of the 
veteran's service-connected costochondritis on her 
employability.  However, as noted above, these statements are 
not supported by the objective medical evidence of record.  
The objective medical evidence also does not show that the 
veteran has required hospitalization for her costochondritis.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
support assigning a disability rating in excess of 10 percent 
to the veteran's service-connected costochondritis.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for costochondritis.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2003).  The appeal is denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for costochondritis is denied.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



